******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                   IN RE GABRIELLA A.*
                        (SC 19435)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
       Argued April 20—officially released December 2, 2015**

  Dana M. Hrelic, with whom was Brendon P. Lev-
esque, for the appellant (respondent mother).
  John E. Tucker, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon and Patricia E. Naktenis,
assistant attorneys general, for the appellee (peti-
tioner).
                           Opinion

  ESPINOSA, J. In this certified appeal,1 the respondent
mother, Tanesha E., claims that the Appellate Court
improperly affirmed the judgment of the trial court ter-
minating her parental rights and denying her motion to
revoke commitment as to her minor child, Gabriella A.
The respondent claims that the Appellate Court improp-
erly concluded that the trial court properly determined
pursuant to General Statutes § 17a-112 (j)2 that: (1) the
petitioner, the Commissioner of Children and Families,3
had made reasonable efforts to reunify the respondent
with Gabriella; and (2) the respondent was unable to
benefit from reunification services. In re Gabriella A.,
154 Conn. App. 177, 186, 191, 104 A.3d 805 (2014).
Because we conclude that there was sufficient evidence
to support the trial court’s finding that the petitioner
had proved by clear and convincing evidence that the
respondent was unable to benefit from reunification
services, we affirm the judgment of the Appellate
Court.4
   The record reveals the following procedural history
and facts, some of which were undisputed, and others
that were found by the trial court to be proved by clear
and convincing evidence. The respondent, a citizen of
Jamaica, has seven children, five of whom live in
Jamaica with their father, Marshall A. The other two
children, who currently reside in Connecticut, are
Gabriella, who is the subject of this appeal, and Erica
M., to whom the respondent has had her parental rights
terminated during the course of the proceedings at issue
in this appeal. See footnote 5 of this opinion. While
visiting the United States to attend a memorial service
for her brother, the respondent gave birth to Gabriella
at a Connecticut hospital on February 28, 2011. The
petitioner’s involvement with the family began shortly
thereafter, when the hospital reported to the petitioner
that the respondent lacked provisions for the child.
On or about April 9, 2011, the respondent returned to
Jamaica and left six week old Gabriella, as well as her
ten year old half sister, Erica, in the Connecticut home
of Nicolette R. Although the record is unclear as to the
precise nature of Nicolette’s relationship to the respon-
dent, Gabriella and Erica, they are not biological rel-
atives.
   More than four months later, on August 25, 2011,
a social worker for the Department of Children and
Families (department) who had been assigned to the
case reported to the petitioner that she had observed
a large number of children’s birth certificates in Nico-
lette’s home, and that the adults who lived there had
been unable to explain the whereabouts of the children
named on the certificates. On that same day, the social
worker removed Gabriella, Erica and a third child,
Samantha R., from the home, under circumstances that
the trial court described as ‘‘relatively horrific.’’ Specifi-
cally, the social worker testified that while at the home
she recovered a cell phone with video that depicted
Erica digitally penetrating the infant Gabriella, and
other footage showing Erica removing Gabriella from
her high chair and ‘‘thrash[ing] her around’’ aggressively
in the air. The video also depicted Erica and Samantha
engaging in sexualized behaviors with each other. Erica
has a history of sexual abuse in Jamaica by persons
other than the respondent, both while Erica was in the
respondent’s care and also while Erica was placed in
orphanages after being temporarily removed from the
respondent’s custody by Jamaican authorities.
Although the facts relating specifically to Erica are not
directly relevant to the termination of the respondent’s
rights with respect to Gabriella, Erica’s sexual abuse
provides context for the nature of services later pro-
vided to the respondent and are referenced only for
that purpose.
   On August 29, 2011, the court granted the petitioner’s
ex parte motion for an order of temporary custody
filed on behalf of Erica and Gabriella, finding that the
children were in immediate physical danger from their
surroundings and continuation in the home was con-
trary to their welfare.5 On the same day, the petitioner
filed a neglect petition. After she learned that the chil-
dren had been removed from Nicolette’s home by the
petitioner, the respondent returned to the United States
in September, 2011. The order of temporary custody
was subsequently sustained by agreement on November
18, 2011, at which time the court adjudicated Gabriella
neglected and committed her to the care and custody
of the petitioner. Gabriella has been in her current,
preadoptive foster placement since December, 2011.
   At the time that Gabriella was adjudicated neglected,
the court ordered specific steps for the respondent,
including requiring that she take part in counseling and
make progress toward the identified treatment goals of
meeting Gabriella’s need for safety and developing age
appropriate parenting techniques. The respondent was
also required to obtain adequate housing and a legal
income. The petitioner was ordered to refer the respon-
dent to appropriate services and to monitor the respon-
dent’s progress and compliance with the specific steps.
The petitioner submitted a permanency plan with the
goal of the reunification of Gabriella with the respon-
dent, which was approved by the court on July 3, 2012.
   After ascertaining that the respondent did not have
substance abuse issues, in furtherance of the perma-
nency plan, the petitioner referred her to various service
providers, whose opinions as to the respondent’s prog-
ress are discussed in detail later in this opinion. Radi-
ance Innovative Services (Radiance) provided the
respondent with individual therapy, a parenting educa-
tion class entitled ‘‘Common Sense Parenting,’’ and case
management services to assist her in dealing with her
immigration, housing and employment issues. In addi-
tion, the Greater Hartford Children’s Advocacy Center
at Saint Francis Hospital and Medical Center provided
a second parenting education class, entitled, ‘‘Child Sex-
ual Abuse Education for Non-Offending Caregivers,’’ to
assist the respondent in parenting a child who has been
sexually abused. When the department’s contract with
Radiance expired in December, 2012, the respondent
had attended only fourteen of twenty-four individual
counseling sessions. Following the respondent’s dis-
charge from Radiance, the petitioner referred the
respondent to a different service provider for individual
therapy, Beverly Coker, a licensed clinical social worker
with New Beginnings Family Center, LLC. The peti-
tioner also facilitated supervised visitation for the
respondent with Gabriella.
   During the course of the petitioner’s provision of
reunification services to her, the respondent revealed
that she herself had suffered serious trauma, both as a
child, including sexual abuse and abandonment, and as
an adult, including the temporary removal of her chil-
dren from her custody by Jamaican authorities. Specifi-
cally, the respondent claimed that as a child she had
been exposed to domestic violence between her mother
and her stepfather, and that her stepfather had tried to
sexually assault her. The respondent also reported that
when she told her mother of the attempted sexual
assault, her mother sent her away from their home
because her mother did not believe her. In her adult
life, the removal of her six children by the Child Devel-
opment Agency of Jamaica was particularly traumatic,
as she was also arrested and subsequently sentenced
to two years of probation for abandonment of the chil-
dren in connection with the incident that prompted
their removal.
   On February 6, 2013, the respondent filed a motion
to revoke commitment, asserting that she had complied
with the specific steps ordered by the court. Shortly
thereafter, on March 14, 2013, the petitioner petitioned
pursuant to § 17a-112 (j) for termination of parental
rights on behalf of Gabriella, then two years old.6 The
petitioner alleged that Gabriella had been found in a
prior proceeding to be neglected, and that although
the petitioner had made reasonable efforts to achieve
reunification, the respondent was unable or unwilling
to benefit from those efforts. As a result, the petitioner
alleged that the respondent had failed to achieve the
degree of personal rehabilitation that would encourage
the belief that within a reasonable time, considering
the age and needs of the child, she could assume a
responsible position in the life of the child. The peti-
tioner subsequently sought and obtained approval of a
new permanency plan with the goal of termination of
parental rights and adoption. Prior to the trial on the
termination petition, Derek A. Franklin, a licensed clini-
cal psychologist, was appointed by the court to conduct
interactive   assessments    of   the   respondent    and
Gabriella.
   At the trial on the petitioner’s petition to terminate
parental rights and the respondent’s motion to revoke
commitment, much of the testimony centered on the
nature of the services provided to the respondent, and
her progress toward the goals identified in the specific
steps, that is, meeting Gabriella’s need for safety and
developing age appropriate parenting techniques. In
addition to the testimony of the various treatment pro-
viders, the petitioner presented the testimony of Frank-
lin, who opined that the respondent had certain
personality traits, some of which raised grave concerns
regarding her ability to parent Gabriella, and another
trait that prevented her from being able to benefit from
reunification services. Specifically, Franklin testified
that the respondent has great difficulty modulating her
anger, and also has attachment issues that place her at
great risk of treating Gabriella with what Franklin
termed ‘‘benign neglect.’’ In order to address both of
these personality attributes—an undertaking that
Franklin testified was necessary before the respondent
would be able to safely parent Gabriella—the respon-
dent would need to deal with her significant trauma
history. He also testified, however, that one of the
respondent’s other personality issues prevented her
from being able to make sufficient gains in therapy in
time to benefit from reunification efforts. The obstacle
to the respondent’s recovery, Franklin explained, is that
the respondent does not believe that she has any mental
health issues that need treatment and sees little reason
to change. Instead, the respondent believes that others
are to blame for all of her misfortunes.
   Following a five day trial, the trial court announced
its decision orally and granted the petition for termina-
tion of parental rights as to the respondent. The court
found that the petitioner had made reasonable efforts
toward reunification, that the respondent was unable
to benefit from reunification services, and that the
respondent had failed to rehabilitate to a degree that,
given the age and needs of Gabriella, the respondent
could assume a responsible position in Gabriella’s life.
See General Statutes § 17a-112 (j) (1) and (3) (B).
   The court’s decision considered in detail the progress
that the respondent had made with the various treat-
ment providers, and explained why that progress was
insufficient. The court began with the observation that,
consistent with the respondent’s expressed prefer-
ences, the petitioner had taken care to find providers
who all were of West Indian descent, and therefore
shared the respondent’s cultural background. Such a
benefit, the court noted, is a ‘‘step up . . . in terms of
[finding] the appropriate treatment.’’ The court
observed that the respondent’s first therapist, Tamar
Draughn, a licensed professional counselor with Radi-
ance, reported that although the respondent had made
some progress during treatment, she had been unable
to connect her traumatic childhood experiences with
her current behavior. The court several times suggested
that the respondent’s failure to make significant prog-
ress during her individual therapy with Draughn was
likely due to her irregular attendance at counseling
sessions. Additionally, the respondent had been unable
to resolve her immigration status, and, therefore, had
failed to achieve the goal of providing a safe environ-
ment for Gabriella.
   The court also cited to the testimony of Regina Dyton,
the program manager and one of the facilitators of
the nonoffending caregivers group, as providing further
support for its conclusion that reunification was not
a viable option. Although the respondent received a
certificate of attendance for the course, Dyton testified
that the respondent’s participation in the group had
been inappropriately focused on her own pain and
trauma, rather than on the purpose of the course: to
learn how to recognize and deal with the trauma of a
child subjected to sexual abuse. The court found that
the respondent’s inappropriate behavior during the
group demonstrated that the respondent’s progress in
her individual therapy was ‘‘just the tip of the iceberg.’’
The ‘‘tremendous amount of trauma in [the respon-
dent’s] background,’’ the court stated, is something that
‘‘takes an enormous amount of effort and an enormous
amount of time’’ to work out.
   The court next considered the trauma therapy pro-
vided by Coker. The court found that Coker’s therapy
had helped the respondent to open up about her trauma.
Because Coker admitted that the respondent still had
much work to do, however, the court did not credit her
final recommendation of reunification. The court made
clear that its failure to credit Coker was limited only
to her final recommendation, stating that it accepted
Coker’s testimony generally, found her to be a good
therapist and suggested that the respondent may benefit
from continuing therapy with her.
   Finally, the court addressed Franklin’s testimony.
The court’s remarks generally recognized that Frank-
lin’s testimony supported the finding that although the
respondent was capable of making some progress
exploring the effects of the abuse that she had suffered
at the hands of others on her emotional well-being, her
refusal to accept that her resulting mental health issues
were impacting her ability to parent her children, cou-
pled with her refusal to accept responsibility for her
own actions prevented her from being able to benefit
from reunification services.
  Franklin had met twice with the respondent and, on
the basis of those meetings, the respondent’s perfor-
mance on tests administered by Franklin, documents
provided by the petitioner, and a discussion with Coker,
he diagnosed the respondent as suffering from post-
traumatic stress disorder. In the course of his testimony,
Franklin opined that Coker may not have provided the
respondent with the appropriate type of therapy, which
Franklin testified should have been trauma focused,
cognitive behavioral therapy. Franklin testified that he
believed that Coker had provided the respondent with
insight oriented therapy, which he testified would not
be an effective type of therapy to assist the respondent
in dealing with her trauma. The court credited Frank-
lin’s testimony that the respondent’s tendency is to
blame others rather than herself, that her interactions
with adults and children are tainted by mistrust and
anger, and that she is not emotionally capable of provid-
ing the nurture and care that a young child needs. The
court stated that, on the basis of Franklin’s opinion, it
could not afford to give the respondent ‘‘even one
minute more’’ to achieve reunification with Gabriella.
  In response to two motions filed by the respondent,
the court offered subsequent clarifications of its Febru-
ary 19, 2014 judgment. In a hearing on the first motion,
to stay the judgment pending appeal, the respondent
argued, inter alia, that the petitioner’s theory as to the
respondent’s failure to rehabilitate was predicated on
the provision of the wrong type of therapy to the respon-
dent. The petitioner’s own theory of the case, the
respondent argued, proved that the petitioner had not
made reasonable efforts toward reunification and pre-
vented the petitioner from claiming that the respondent
was unable to benefit from appropriate reunification
services.
   In denying the motion to stay, the court stopped short
of expressly rejecting the respondent’s claim that the
petitioner had attributed her failure to rehabilitate to
the provision of the wrong type of therapy. The court
made clear, however, that it had not relied on any such
theory in arriving at its conclusion. Instead, the court
emphasized that it had concluded that, although it was
not the respondent’s fault, her extensive trauma history
and its detrimental effects on her mental health had
prevented her from being able to make sufficient gains
from the provided services. The court pointed to Frank-
lin’s testimony as support for the conclusion that,
because the respondent had suffered so much trauma,
even with long-term therapy, it would be difficult for
her to gain the necessary insight as to how to parent
a child, because ‘‘human beings rarely completely divest
themselves of [that kind of trauma], no matter how
much therapy they can get.’’ On the basis of Franklin’s
testimony that the respondent would continue to have
great difficulty placing a child’s interests first and form-
ing an attachment to a child, the court stated, it was
clear that placing Gabriella back in the respondent’s
care ‘‘would be a disaster . . . .’’
  The court also underscored that it arrived at its con-
clusion in light of the age of the child. Gabriella, then
three years old, needed to be able to form the crucial
attachment to her caregiver immediately. The child
already had bonded with her foster parents, a factor that
the court considered in determining that the respondent
could not, within a reasonable time, assume a responsi-
ble position in the life of the child.
    Subsequently, the court issued an articulation of its
decision, in response to the respondent’s request that
the court articulate the factual basis for its finding that
Draughn, a counselor at Radiance, was unable to con-
tinue working with the respondent ‘‘ ‘for whatever rea-
son,’ ’’ rather than due to the petitioner’s affirmative
decision to discontinue those services.7 The court stated
that, although it was true that the contract had ended,
the petitioner’s decision to switch providers was driven
both by the respondent’s inconsistent attendance at
counseling sessions and the recognition that the respon-
dent would benefit from more intensive treatment, in
a more private and restrictive setting than was available
through Radiance. The court considered it significant
that Draughn had reported that the respondent had
‘‘ ‘not made adequate progress in reaching her goals’ ’’
through the individual counseling services provided.
The court also rejected the respondent’s claim that
Draughn had opposed the change in services, noting
that Draughn herself had recommended that the respon-
dent receive therapy that was ‘‘trauma focused’’ and in
a more restrictive setting. Draughn’s testimony, the trial
court observed, was consistent with that of Heather
Czerwinski, a department social worker, who had testi-
fied that at the meeting with the director of the Radiance
program, ‘‘ ‘it was determined that [the respondent]
would better . . . benefit from a referral for individual
counseling to a more intensive provider.’ ’’
   Finally, the court clarified that it had used the phrase
‘‘for whatever reason’’ in order to emphasize that,
regardless of the reasons for which the petitioner dis-
continued the services provided by Radiance, the court
had found that the respondent simply was unable to
benefit from the services provided. The court explained
that it arrived at this conclusion because it ‘‘heavily
credited’’ Franklin’s testimony and his evaluation of the
respondent. The court credited Franklin’s conclusions
regarding the respondent’s ability to benefit from ther-
apy. Specifically, it noted that Franklin had testified
that the respondent was ‘‘capable of engaging in ser-
vices,’’ but that her inability to understand that she has
problems that need to be addressed in therapy rendered
it unlikely that she would benefit from treatment. The
court pointed to Franklin’s explanation that the bar to
the respondent benefiting from therapy is her belief
that she does not need to change. In discussing that
explanation, the court observed that Franklin testified
that ‘‘even if the respondent were to receive the appro-
priate trauma based therapy, ‘the likelihood of her start-
ing this and successfully completing it would only add
more time to the child’s presumed emotional attach-
ment with her caregiver.’ ’’ The court concluded by stat-
ing that ‘‘[i]t is crucial to understand that the
overarching inhibitor and obstacle here is the extreme
long-term trauma that the respondent has endured. The
likelihood that [successful completion of therapy] could
occur in the foreseeable future was simply not sup-
ported by the evidence in this matter.’’
   The Appellate Court affirmed the judgment, conclud-
ing that the trial court’s determinations that the peti-
tioner had made reasonable efforts to reunify the
respondent with Gabriella and that the respondent was
unable to benefit from the services provided did not
constitute clear error. In re Gabriella A., supra, 154
Conn. App. 186, 191. This certified appeal followed.
   On appeal to this court, the respondent claims that
the trial court’s finding that she was unable to benefit
from the services provided was not supported by the
record. Specifically, the respondent contends that
because the trial court expressly stated that it relied
on Franklin’s testimony in arriving at its finding, the
court should have found that any failure of the respon-
dent to rehabilitate was not due to any inability to
benefit from services, but rather due to the petitioner’s
provision of the wrong services, that is, the wrong type
of therapy. The respondent predicates her argument
on her claim that because the court relied heavily on
Franklin’s testimony, it must have credited the portions
of his testimony that opined both that the type of ther-
apy provided to the respondent by Coker was not appro-
priate, and that she could benefit from appropriate
therapeutic treatment. We disagree that the trial court’s
decision should be read in a manner so contrary to the
applicable standard of review. We conclude that there
is sufficient evidence in the record to support the trial
court’s finding that the respondent was unable to bene-
fit from the services provided by the petitioner.
   Subsequent to the Appellate Court’s decision in the
present case, this court clarified the applicable standard
of review of an appeal from a judgment of the trial court
pursuant to § 17a-112 (j). We review the trial court’s
subordinate factual findings for clear error. In re Shane
M., 318 Conn. 569, 587,        A.3d     (2015). We review
the trial court’s ultimate determination that a parent has
failed to achieve sufficient rehabilitation for evidentiary
sufficiency, that is, we consider ‘‘whether the trial court
could have reasonably concluded, upon the facts estab-
lished and the reasonable inferences drawn therefrom,
that the cumulative effect of the evidence was sufficient
to justify its [ultimate conclusion]. . . . When applying
this standard, we construe the evidence in a manner
most favorable to sustaining the judgment of the trial
court.’’ (Internal quotation marks omitted.) Id., 588. We
apply the identical standard of review to a trial court’s
determination that a parent is unable to benefit from
reunification services. See In re Jorden R., 293 Conn.
539, 558–59, 979 A.2d 469 (2009). That is, we review the
trial court’s ultimate determination that a respondent
parent was unwilling or unable to benefit from reunifi-
cation services for evidentiary sufficiency, and review
the subordinate factual findings for clear error. Id. ‘‘[An
appellate court does] not examine the record to deter-
mine whether the trier of fact could have reached a
conclusion other than the one reached. . . . [Rather]
every reasonable presumption is made in favor of the
trial court’s ruling.’’ (Internal quotation marks omitted.)
Id., 559.
   In our review of the record for evidentiary suffi-
ciency, we are mindful that, as a reviewing court, ‘‘[w]e
cannot retry the facts or pass upon the credibility of
the witnesses.’’ (Internal quotation marks omitted.)
Pandolphe’s Auto Parts, Inc. v. Manchester, 181 Conn.
217, 220, 435 A.2d 24 (1980). Rather, ‘‘[i]t is within the
province of the trial court, when sitting as the fact
finder, to weigh the evidence presented and determine
the credibility and effect to be given the evidence.’’
(Internal quotation marks omitted.) Burton v. Mot-
tolese, 267 Conn. 1, 40, 835 A.2d 998 (2003), cert. denied,
541 U.S. 1073, 124 S. Ct. 2422, 158 L. Ed. 2d 983 (2004).
Moreover, it is within the province of the trier of fact
to ‘‘accept or reject parts of the testimony of a single
witness.’’ Vitale v. Gargiulo, 144 Conn. 359, 363, 131
A.2d 830 (1957).
   There is ample evidence in the record to support the
trial court’s finding that the respondent was unable to
benefit from reunification services. Although the court’s
oral decision appeared to rely primarily on Franklin’s
testimony regarding the respondent’s personality traits,
the court subsequently clarified that it had looked to
the entire record in arriving at its findings. A review
of that evidence supports the trial court’s finding that
although the respondent was engaging in services, her
belief that she had no mental health issues that required
treatment presented such an enormous barrier to recov-
ery within a reasonable time period that it rendered
her unable to benefit from reunification services.
   The record reveals that in June, 2012, the respondent
began attending six months of individual counseling
sessions with Radiance. Various reports prepared by
Radiance employees substantiate the conclusion that
the respondent’s inability to face the effect that her
trauma history continued to have on her present behav-
ior and emotional health was a strong impediment to
recovery. In a clinical assessment prepared by Nancy
Burgos, a clinical consultant with Radiance, Burgos
identified the following goals for the respondent: learn-
ing and recognizing the patterns of her behaviors, as
well as the impact that those behaviors have on her
children and family; developing a safety plan to protect
herself and her children; developing coping skills to
help reduce her symptoms of depression, improve her
social functioning and resolve areas of conflict; and
identifying situations, thoughts and feelings that trigger
inappropriate anger responses, and replacing those
actions with age appropriate coping skills. Burgos’
assessment noted that the respondent had ‘‘experienced
significant trauma, loss and abandonment throughout
her life.’’ At least in part because of that history, Burgos
observed, the respondent’s life ‘‘has been a series of
poor and reckless decisions that have not had a positive
outcome for her or her children.’’ Accordingly, Burgos
concluded, the respondent’s unresolved trauma pre-
sented a significant obstacle to the attainment of her
therapeutic goals.
  Draughn, who provided individual counseling to the
respondent, testified that before the respondent could
function as an effective parent, she needed to deal with
her history of trauma. In her discharge summary,
Draughn noted that although the respondent had made
some progress in dealing with her own trauma, such
as beginning to reflect on her childhood experiences
and developing some coping skills, her overall progress
toward her parenting goals had been inadequate.
Draughn particularly noted that the respondent contin-
ued to struggle to gain insight into any link between
her childhood trauma and her current behaviors.
   Draughn attributed the respondent’s failure to make
adequate progress to three factors. First, she cited the
respondent’s irregular attendance at counseling ses-
sions. Specifically, although the respondent was sched-
uled to meet with Draughn for one session each week,
she frequently missed sessions, sometimes attending
only once each month. In total, the respondent missed
ten of her twenty-four scheduled sessions with
Draughn. Second, the settings of the therapy sessions
were not sufficiently private to be conducive to the
intensive therapy that the respondent needed.8 Third
and most relevant to our analysis, Draughn’s discharge
summary observed that the respondent’s internal
defense mechanisms of denial and projection prevented
her from being able to identify inappropriate past par-
enting, choices, and experiences, thus blocking positive
growth. Draughn’s last observation stated in different
words the same opinion offered by Franklin: the bar
to the respondent’s recovery was her belief that she
did not have any problems that required treatment, and
her tendency to shift blame to others for her misfor-
tunes. Draughn’s discharge summary, therefore, sup-
ports the trial court’s conclusion that the respondent’s
failure to progress was due to internal factors.
   The record of the respondent’s participation in the
nonoffending caregivers group starkly illustrates the
link between the respondent’s failure to deal with her
trauma history and her lack of progress toward her goal
of providing a safe environment for Gabriella. Although
the respondent received a certificate of attendance for
the course, Dyton wrote a supplemental letter express-
ing concerns regarding the respondent’s ability to sup-
port and protect her children. In the letter, Dyton noted
that the respondent shared freely and extensively in
the group, but her sharing was focused on her own
childhood victimization, and not on the abuse suffered
by her children. Additionally, most of the respondent’s
sharing focused on expressing anger and a desire for
revenge. Finally, Dyton observed that the respondent
had a tendency to dominate the group and showed
little awareness or response to other members’ sharing
and feelings.
   As we have already observed, although Coker recom-
mended reunification, her assessment of the respon-
dent’s progress was consistent with the trial court’s
conclusion. Specifically, Coker testified that the respon-
dent was beginning to respond to the therapy and had
made progress, but that she was ‘‘not there completely.’’
The respondent, Coker stated, was ‘‘processing the
depth of the trauma and its impact.’’ Coker recom-
mended additional therapy, and stated that the focus of
future sessions would include ‘‘working through painful
experiences of the past, i.e., trauma.’’ Her testimony,
therefore, supported the trial court’s conclusion that
although the respondent was receiving some benefit
from therapy, it was simply not enough, given Gabri-
ella’s needs.
   The evidence presented regarding the respondent’s
visitation with Gabriella reinforces the conclusion that
the respondent’s progress was insufficient. Gloria
Walker, the department social worker case aide
assigned to supervise the respondent’s visitation with
Gabriella, testified that during visits the respondent
often spent approximately one half of her visitation
time ‘‘venting’’ with Walker rather than visiting with her
daughter, who played on her own during this time. The
court remarked on this behavior in its oral decision on
the motion for a stay, noting that the respondent was
using visitation to obtain extra counseling for her own
issues rather than to spend time bonding with her child.
The court observed that the respondent’s failure to avail
herself fully of the opportunity to visit with her child
was one of many illustrations of the fact that although
the respondent technically was ‘‘participating’’ in reuni-
fication services, she was not ‘‘internalizing’’ the ther-
apy and education that had been provided to her.
Indeed, the respondent’s behavior during visitation evi-
denced the same inability to focus on her child’s needs
that she displayed during the nonoffending caregivers
program.
  Against this backdrop, Franklin’s testimony raised
serious concerns, not only about the impact of the
respondent’s mental health issues on her current ability
to parent a child, but also about her ability to effectively
address those issues in therapy, even over the long
term. Franklin interviewed and conducted testing on
the respondent over the course of two days. On the
basis of that evaluation, he diagnosed the respondent
as suffering from post-traumatic stress disorder, social
anxiety disorder and partner relationship problems.
Although she did not present with enough symptoms
to support a diagnosis of borderline personality disor-
der, the evidence was sufficient to confirm borderline
personality traits. In his written report, Franklin
observed that the respondent was ‘‘highly anxious and
defensive.’’ Her performance on a standard psychologi-
cal test, the Personality Assessment Inventory, pro-
duced elevated scores suggesting mood dysregulation,
paranoia and socialization problems.
   Franklin further noted that the respondent ‘‘monitors
her environment closely for evidence that others are
out to mistreat her,’’ and, that due to her preoccupation
with paranoid thoughts, she may have difficulty concen-
trating, leading to problems with decision making. He
explained in his summary that the respondent ‘‘is hyper-
vigilant and anticipates interpersonal problems with
little clear evidence.’’ Her interactions are driven, he
noted, ‘‘by her heightened distrust of others and signifi-
cant fears that she will be abused in some fashion.’’
Franklin’s interview of the respondent during the evalu-
ation appears to confirm this profile. For instance, when
asked why the petitioner had become involved with her
family, the respondent replied that the case was part
of a ‘‘huge conspiracy,’’ and that there had never been
any allegations of abuse or neglect. She additionally
claimed that the petitioner had ‘‘lie[d]’’ when the peti-
tioner informed her that Erica refused to see her.
   The respondent’s performance on another test, the
Thematic Apperception Test, further underscored con-
cerns regarding her paranoia, ability to engage in posi-
tive social interactions and her lack of insight and
judgment. Her responses to test questions suggested
that she is ‘‘frequently angry, sensitive to criticism and
believes that she is targeted for harsher consequences
than others. She is easily angered and unlikely to back
down from conflicts. The use of physical and verbal
aggression is likely employed to resolve interpersonal
problems.’’ Her results on a third test, the Parent Stress
Index Test, yielded high scores in the attachment area,
which suggests that the respondent may not feel a sense
of emotional closeness with her child, or that she may
have a real or perceived inability to observe and under-
stand her child’s feelings.9 Her frustration with her com-
petence could lead to resentment and anger toward the
child. She also scored high in the area of life stressors,
which could impact her sense of competence.
  Franklin also considered the respondent’s history of
relationships with others, including with her seven chil-
dren, none of whom is living with her. Franklin noted
that the respondent has ‘‘a pattern of unstable and
intense interpersonal relationships’’ and a history of
‘‘inappropriate expressions of intense anger.’’ He
expressed concern that the respondent is likely to con-
tinue having problems controlling the expression of her
anger. He also expressed concern that because of the
respondent’s attachment issues, the possibility of
benign neglect with respect to Gabriella was strong.
Franklin explained that benign neglect refers to a par-
ent’s emotional unavailability to the child. Franklin
emphasized the detrimental, long lasting effect that
such a condition has on the emotional development of
a child of Gabriella’s tender age.
   Despite the significant emotional and mental health
issues revealed during testing, the respondent, Franklin
noted, ‘‘is generally satisfied and sees little reason to
change . . . .’’ Accordingly, Franklin concluded, she is
‘‘unlikely to benefit from treatment.’’ He added that
although the respondent was ‘‘capable of engaging in
services . . . long-term treatment efficacy [was] not
likely.’’ The respondent, he elaborated, simply believed
that she had no problems to address in therapy. Franklin
also testified that, consistent with this belief, the
respondent also tends to blame other people for her
misfortunes, and does not accept responsibility for
what has happened to her. Franklin concluded that
the ‘‘potential for further abuse or neglect regarding
Gabriella should be considered high as [the respondent]
has yet [to] resolve her own trauma history. While . . .
Coker’s assessment of [the respondent] showing
improvement should not be discounted, the current
data, review of the available history and interview with
[the respondent] support severing [her] ties with her
children.’’
   Franklin’s testimony confirms what the remainder
of the evidence in the record already demonstrates:
because the respondent is unable to recognize that she
has parenting issues that require treatment, she cannot
benefit from reunification services, at least not within
a reasonable time for her to be able to parent Gabriella.
All of the treatment providers, even Coker, agreed with
the assessment that the respondent still had significant
work to do in addressing her history of trauma. More-
over, addressing her own trauma is only the predicate
to connecting the effect of that trauma on her ability
to be a good parent. Franklin’s testimony supports the
conclusion that, while it is possible that the respondent
may at some point in her life overcome her internal
resistance to making that connection, recovery, if it
ever happens, will be too late given the needs and age
of Gabriella. Given the existing record, particularly
viewed in light of Franklin’s testimony, it is clear that
the cumulative effect of the evidence was sufficient to
justify the trial court’s conclusion that the respondent
was unable to benefit from reunification services.
   We are unpersuaded by the respondent’s argument
that because Franklin testified both that Coker was
providing the respondent with the wrong type of ther-
apy and that the respondent could have benefited from
appropriate services, his testimony provided support
only for the conclusion that the respondent was unable
to benefit from inappropriate services. The respon-
dent’s argument is premised on a misunderstanding of
the role of a reviewing court. Our role is to examine
the record to determine whether there is sufficient evi-
dence to support the trial court’s conclusion. The
respondent points to evidence that would support the
opposite conclusion. As we have explained, however,
the trial court, as the fact finder, was free to accept or
reject portions of Franklin’s testimony. Vitale v. Gargi-
ulo, supra, 144 Conn. 363. Therefore, the respondent’s
argument, that because the trial court relied on Frank-
lin’s testimony in finding that the respondent was
unable to benefit from reunification services, we must
infer that the court agreed with Franklin’s testimony
that Coker provided the wrong type of therapy to the
respondent, misconstrues the standard of review.
   As we have explained, the trial court relied on the
portions of Franklin’s testimony that supported the
determination that the respondent was unable to benefit
from any type of therapy in sufficient time to be able
to parent Gabriella. It was the respondent’s own internal
obstacles to recovery that prevented her from being
able to benefit from the provided services, not the
nature of those services. The mere fact that a different
trier of fact reasonably could have arrived at different
findings based on Franklin’s testimony—namely, that
the respondent’s failure to rehabilitate was not due to
her own inability to benefit from services but due to the
department’s provision of the wrong type of therapy—
does not provide a basis for us to conclude that there
was insufficient evidence to support the trial court’s
finding.
  We do not suggest that such a finding would be rea-
sonable, as that issue is not presented in this appeal.
We observe, however, that the record reveals that
Franklin’s testimony that Coker provided the respon-
dent with the wrong type of therapy was based on his
mistaken belief regarding the nature of the therapy that
Coker was providing to the respondent. Specifically,
Franklin testified that in his twenty to thirty minute
conversation with Coker, she informed him that she
was providing the respondent with insight oriented ther-
apy. It was his opinion that the respondent needed to
receive trauma focused, cognitive behavioral therapy.
   Coker testified, however, that she did provide the
respondent with trauma focused, cognitive behavioral
therapy as part of an integrative approach to therapy.
Specifically, Coker testified that after she had estab-
lished a therapeutic relationship with the respondent
during the initial sessions, she began working with her
on her trauma. Coker began to delve into the respon-
dent’s extensive trauma history, beginning with her
childhood poverty and victimization by her stepfather,
and ending with the removal of her children. To address
the respondent’s trauma, Coker employed a combina-
tion of cognitive behavioral therapy, insight therapy and
relaxation techniques.
  Franklin revealed his lack of knowledge of the fact
that Coker was providing trauma focused, cognitive
behavioral therapy to the respondent when he was
asked whether his opinion would change if he learned
that Coker had provided trauma based therapy to the
respondent. He responded that ‘‘this is the first I’m
hearing of that.’’ His opinion, therefore, that Coker was
providing the wrong type of therapy was based on incor-
rect information.
   The respondent’s argument is also inconsistent with
the court’s statements, which expressly attributed the
respondent’s failure to rehabilitate to her inability to
engage meaningfully in therapy due to her belief that
she had no problems that required treatment.10 In its
July 24, 2014 articulation, the court pointed to Franklin’s
testimony that in her therapy, the respondent was
merely ‘‘going through the motions’’ because she did
not believe that she had any problems. The court then
stated that irrespective of, inter alia, the nature of the
services provided to the respondent, she would not
recover in time because ‘‘the overarching inhibitor and
obstacle [to recovery] is the extreme long-term trauma
that the respondent has endured.’’ That statement,
taken together with the court’s reliance on Franklin’s
testimony that the respondent was merely ‘‘going
through the motions’’ in therapy, clarifies that the court
concluded that the respondent failed to achieve a signif-
icant degree of rehabilitation, not due to the nature of
the services provided to her, but because of her own
inability to benefit from reunification services—specifi-
cally, her inability to engage meaningfully in the treat-
ment that she needed to recover from her extensive
trauma in a way that allowed her to provide safe and
nurturing parenting—to encourage the belief that
within a reasonable time, considering the age and needs
of Gabriella, the respondent could assume a responsible
position in Gabriella’s life.
   The judgment of the Appellate Court is affirmed.
  In this opinion ROGERS, C. J., and PALMER, EVE-
LEIGH and McDONALD, Js., concurred.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
  ** December 2, 2015, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
  1
    We granted the petition of the respondent mother, Tanesha E., for certifi-
cation for appeal, limited to the following questions: (1) ‘‘Did the Appellate
Court properly affirm the trial court’s judgment terminating the respondent’s
parental rights after finding that the Department of Children and Families
had made reasonable efforts to reunify the respondent with her daughter?’’
and (2) ‘‘Did the Appellate Court properly affirm the trial court’s determina-
tion that the respondent was unable to benefit from reunification efforts?’’
In re Gabriella A., 315 Conn. 914, 106 A.3d 306 (2015).
   2
     General Statutes § 17a-112 (j) provides in relevant part: ‘‘The Superior
Court, upon notice and hearing as provided in sections 45a-716 and 45a-
717, may grant a petition filed pursuant to this section if it finds by clear
and convincing evidence that (1) the Department of Children and Families
has made reasonable efforts to locate the parent and to reunify the child
with the parent in accordance with subsection (a) of section 17a-111b, unless
the court finds in this proceeding that the parent is unable or unwilling to
benefit from reunification efforts, except that such finding is not required
if the court has determined at a hearing pursuant to section 17a-111b, or
determines at trial on the petition, that such efforts are not required, (2)
termination is in the best interest of the child, and (3) . . . (B) the child
(i) has been found by the Superior Court or the Probate Court to have been
neglected or uncared for in a prior proceeding . . . and the parent of such
child has been provided specific steps to take to facilitate the return of the
child to the parent pursuant to section 46b-129 and has failed to achieve
such degree of personal rehabilitation as would encourage the belief that
within a reasonable time, considering the age and needs of the child, such
parent could assume a responsible position in the life of the child . . . .’’
   3
     Because the petitioner acts on behalf of the Department of Children
and Families (department), references to the petitioner include both the
department and the commissioner.
   4
     Because we conclude that there was sufficient evidence in the record
to support the trial court’s finding that the petitioner met its burden to show
that the respondent was unable to benefit from reunification services we
need not reach the issue of whether the trial court properly concluded
that the petitioner proved that it made reasonable efforts to reunify the
respondent with Gabriella. ‘‘[T]he [petitioner] must prove either that it has
made reasonable efforts to reunify or, alternatively, that the parent is unwill-
ing or unable to benefit from reunification efforts. Section 17a-112 (j) clearly
provides that the [petitioner] is not required to prove both circumstances.
Rather, either showing is sufficient to satisfy this statutory element.’’
(Emphasis omitted.) In re Jorden R., 293 Conn. 539, 552–53, 979 A.2d 469
(2009). As contemplated in In re Jorden R., the present case is one in
which the petitioner chose to continue to provide reunification services
even though it had determined that the respondent was unable or unwilling
to benefit from such services. Id.
   5
     On October 21, 2013, the respondent consented to the termination of
her parental rights with respect to Erica, and she has not challenged that
termination in this appeal.
   6
     In addition to petitioning for the termination of the respondent’s parental
rights, the petitioner also petitioned for the termination of the parental
rights of Marshall A., Gabriella’s biological father. His parental rights were
terminated on February 19, 2014, and he has not appealed from the judgment.
   7
     The trial court initially had denied the motion for articulation. The Appel-
late Court subsequently granted the respondent’s motion for review of the
order denying articulation, and ordered the trial court to issue the articu-
lation.
   The court subsequently issued a second articulation that merely clarified
that it had not been misled when counsel mistakenly referred to the wrong
date for the filing of the petition for termination of parental rights. The
court indicated that it understood that the filing date for the petition was
March 14, 2013, and stated that references to an incorrect filing date had
not affected the court’s finding that the petitioner made reasonable efforts.
   8
     The record does not reveal why Draughn was unable to meet with the
respondent in a more private setting.
   9
     Franklin’s report acknowledged that the results were not clear as to
whether the respondent’s score in this area related to both children or only
to Erica.
   10
      We observe that the dissent’s position, which is that ‘‘the question of
whether the petitioner made reasonable efforts to reunify the respondent
with her child is inextricably linked to the question of whether the respon-
dent can benefit from such efforts,’’ is directly in conflict with the factual
finding of the trial court that the respondent’s inability to benefit from
reunification services was not at all due to the nature of the services pro-
vided, but rather was due to the respondent’s own belief that she did not
have any problems that required treatment. The trial court’s subordinate
factual finding regarding the cause of the respondent’s inability to benefit
is subject to clearly erroneous review. In re Jorden R., supra, 293 Conn. 559.
The dissent’s statement to the contrary improperly applies plenary review.
   Applying the proper standard of review, we cannot say that the trial
court’s finding that the respondent’s inability to benefit was not due to the
nature of the services provided to her is clearly erroneous. Accordingly, as
we explained in In re Jorden R., supra, 293 Conn. 552–53, the petitioner
must prove either that it made reasonable efforts or that the respondent
was unable to benefit, not both.